department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny aa tax_exempt_and_government_entities_division date - se va a taxpayer_identification_number form ib j lv ’ sv mh oy tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to vissssserseeeee docause it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights by signing form 6018-a consent to proposed action you indicated that you accept our determination to revoke your organization's exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning we have secured form 1120-a for years ended if you have any questions please cail the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service east 7th street suite 1130b st paul mn tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication catalog number 34803v letter you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and retum the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v se form 886-a_ explanation of items name of taxpayer l schedule no or exhibit year period ended issue revocation of exempt status facts received exemption as an organization described in sec_501 organization conducted bingo_games that were open to the public were kept of member and nonmember receipts the bingo players were not members of the organization during and in the officers stated that most of the no records law argument if these income_tax regulation section however revproc_71_17 as amended by public law internal_revenue_code irc sec_501 provides for the exemption from federal income taxes for social clubs c -1 states that if a-social club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax exempt status within thi sec_35 limit no more than of a club's gross_receipts may be derived from nonmember use of the club's facilities and or services standards are exceeded a social_club will not qualify for exemption pursuant to sec_501 is open to revocation of their tax-exempt status is warranted taxpayer's position the taxpayer has submitted forms 1120-a for the years the tax shown on those returns because no records are available to determine the amount of nonmember income and because of the statements by officers that most of the bingo players are not members it must be concluded that more than of the club’s gross_receipts are from sources outside the membership in summary because the the public and because its gross_receipts from nonmember use of its facility exceed the allowed amounts the organization no longer qualifies as an organization that is organized and operated as a social_club as described in sec_501 effective date as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute under government' position the taxpayer's exempt status should be revoked effective the first day of department of the treasury - internal_revenue_service this is an indication of agreement form 886-a page and paid liv and lo form 886-a explanation of items schedule no or exhibit name of taxpayer year period ended sme __ g these periods include the years ending and ‘ ‘ and department of the treasury internal_revenue_service form 886-a _ page lt
